     Case 2:19-cv-01681-KJM-DB Document 19 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    RICHARD CHOU, M.D.,                             No. 2:19-cv-01681-KJM-DB
11                      Plaintiff,
12           v.                                       AMENDMENT TO THE
                                                      SCHEDULING ORDER
13    CARNIVAL CRUISE LINES et al.,
14                      Defendants.
15

16
                   The parties jointly request (ECF No. 18) to amend dates in the pretrial scheduling
17
     order (ECF No. 17). Good cause appearing, the court GRANTS this request, as follows:
18

19                   Description                       Existing Date               New Date
20    Discovery Cutoff                            September 14, 2020         March 15, 2021
      Supplemental Expert Disclosures             N/A                        N/A
21    Completion of Expert Discovery              N/A                        N/A
22    All Dispositive Motions Hearing Date        December 11, 2020          June 18, 2021
      File Joint Pretrial Conference Statement    N/A                        N/A
23    Final Pretrial Conference                   N/A                        N/A
24    Trial Briefs Due                            N/A                        N/A

25                 After checking with Judge Brennan’s chambers, the court has confirmed the date
26   proposed by the parties of January 11, 2021 for a settlement conference is not available. The
27   parties are directed to work with Judge Brennan’s chambers in resetting the settlement conference
28
                                                      1
     Case 2:19-cv-01681-KJM-DB Document 19 Filed 09/29/20 Page 2 of 2

 1   currently set before Judge Brennan on October 1, 2020 at 10 a.m. This amendment does not alter
 2   any other portions of the initial scheduling order (ECF No. 17).
 3
                    IT IS SO ORDERED.
 4

 5   DATED: September 28, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
